Citation Nr: 1144185	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-35 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peptic stomach ulcer, claimed as a stomach condition.  

3.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, inter alia, granted entitlement to service connection for PTSD with a 50 percent evaluation and denied the Veteran's claims for service connection of bilateral hearing loss, peptic stomach ulcer, claimed as a stomach condition, and tinnitus. 

The Veteran expressed disagreement with only these determinations.  In a February 2010 rating decision, the RO granted entitlement to service connection for tinnitus.  Accordingly, this issue is not before the Board.  

In opening, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, given the severity of the Veteran's service-connected PTSD, the fact that his employment is currently part-time, and the difficulties he has described at work, the Board finds that a TDIU claim has been raised by the record.  However, as the TDIU aspect of the claim has not been considered by the agency of original jurisdiction (AOJ), and also potentially involves consideration of a service-connected disability not currently before the Board on appeal, the Board finds that it should be referred to the AOJ for appropriate action.  See Rice, 22 Vet. App. at 454 (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

The issues of entitlement to service connection for bilateral hearing loss and a peptic stomach ulcer, claimed as a stomach condition, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The Veteran's PTSD is not shown to have been manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the claim on appeal, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.  For this reason, and as no deficiencies in VA's compliance with its duties under the Veterans Claims Assistance Act (VCAA) have been alleged, the Board need not address VA's duty to notify with respect to this claim.

The Board further finds that the duty to assist requirements have also been satisfied with respect to this claim.  Specifically, all obtainable evidence identified by the Veteran relative to the issue has been obtained and associated with the claims folder, and the Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for an equitable disposition of this appeal.  The Veteran has been afforded VA examinations to address the severity of his PTSD, which were thorough and provided the appropriate clinical findings necessary to rate the service-connected PTSD under the applicable criteria.

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They were predicated on a substantial review of the record and medical findings and considered the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous ... ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the Veteran's PTSD provides a 100 percent evaluation for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is proper for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment; impaired abstract thinking, disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers)."  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  The GAF scores, however, assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

In August 2006 the Veteran filed his claim for service connection of PTSD and in October 2006 he first established medical care through VA at the Quad Cities Community Based Outpatient Clinic (CBOC).  At this time, no prior history of suicidal/homicidal ideation, depressed mood, anhedonia or anorexia was noted.  However, the Veteran complained of nightmares and insomnia.  He was then in no acute distress and was alert and oriented times 3.  His mannerisms and interaction were appropriate.  

In November 2006 the Veteran presented at the CBOC with a complaint of problems since returning from Vietnam.  At this time, he complained of nightmares occurring 2 to 3 times per week regarding his Vietnam experiences.  He noted that when he first returned from the war that he drank heavily and had divorced from his first wife.  He also offered a history of problems maintaining a job.  He reported angering easily and offered a history of "once c[oming] after someone with his rifle."  He related that his sons-in-law were then in possession of his weapons.  He denied hypervigilence and did not avoid crowds.  

He described his mood as being happy only when he saw his grandchildren.  He reported difficulty falling asleep due to anxious thoughts and poor sleep.  His energy and concentration were "okay."  He denied any present suicidal or homicidal thoughts, but did note an attempt at suicide in the past related to a cancer diagnosis.  He described himself as someone who rarely went to the doctor, did not like taking medications and did not feel comfortable talking in groups.  He reported being very nervous about his medical appointment and it was noted that he had cancelled the appointment on 2 prior occasions.  

With respect to relationships, the examiner noted that the Veteran had been married twice, having divorced his first wife shortly after his return from Vietnam.  The Veteran then remarried, divorced, and remarried the same spouse.  He was then currently married.  With respect to his wife, the Veteran relate that he was "lucky to have her" and that he was "very hard to live with."  He reported getting along well with his 2 daughters, but not an estranged third daughter.  He did not really have any friends to do things with.  He attended church sporadically and was not involved in any community programs.  

With respect to employment, the Veteran was then self-employed painting floors.  His finances were noted as "okay."  

Mental status examination showed that the Veteran was clean, neat and appropriately dressed.  No retardation or hyperactivity was noted.  His speech was regular in rate and rhythm and was coherent.  He had a somewhat dysphoric mood and his affect was appropriate to mood.  He had no delusions, hallucinations or other psychotic symptoms.  He had no suicidal or homicidal ideations.  Associations were intact.  He was alert and oriented times 3.  He had no impairment of memory.  His attention span and concentration were intact.  Language, fund of knowledge and insight and judgment were appropriate.  He exhibited no cogwheeling, tremors or tics.  His gait was steady and posture erect.  He had steady eye contact and was cooperative.  The examination resulted in an assessment of probable PTSD, ETOH abuse.  The examiner assigned a GAF score of 60.  

In furtherance of substantiating his claim the Veteran was afforded a VA examination in June 2007.  With respect to legal history, a history of a couple of DUIs was noted, as was a charge of assault occurring shortly after service.  The Veteran's marital status and history had not changed since the last examination.  The Veteran described a history of frequently changing jobs and that he then did not socialize much except with his family.  He related that he used to enjoy playing golf, but now enjoyed spending time with family, and his grandchildren's activities.  

With respect to the aforementioned suicide attempt, the Veteran explained that this occurred in relation to a cancer diagnosis.  He related that when he was diagnosed as having cancer, he became depressed and went to the woods with a 6 pack of beer and a shotgun, but did not follow through as he was concerned about his grandchildren.  

Psychiatric examination showed that the Veteran was casually dressed.  He exhibited tense psychomotor activity and his speech was hesitant.  His attitude was cooperative and his affect constricted.  His mood was depressed, dysphoric and labile.  He was able to do serial 7s and could spell a word forward and backward.  He was oriented times 3 and his thought processes and content were unremarkable.  He had no delusions and understood the outcome of his behavior.  He had average intelligence and understood that he had a problem.  

He had sleep impairment and reported getting a maximum of 4 hours of sleep at night.  His sleep impairment apparently interfered with his daily activity.  

The Veteran was also found to have inappropriate behavior.  For example, the Veteran related that at times he would get irritable and short-tempered.  He was able to interpret proverbs correctly.  He had no panic attacks or homicidal thoughts, but reported passive suicidal thoughts at times.  His impulse control was fair and episodes of violence were noted.  He then had no violent behaviors, but had trouble with his temper and irritability.  He was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  

At this time, he apparently related a history of obsessive/ritualistic behavior.  In this regard, the Veteran described that, while in bed, he would repeat one word over and over again.   He also related that he "counts things all the time" and wanted everything to be in even numbers.  

With respect to employment, the Veteran was then unemployed and not retired.  He had not worked for the past 1 to 2 years.  He did not contend that his PTSD was related to his unemployment, but rather physical problems.

Examination resulted in an assessment of PTSD and history of alcohol abuse.  With respect to PTSD symptoms, the examiner felt that these symptoms caused clinically significant distress or impairment in social, occupational or other areas of functioning.  The symptoms were qualified as chronic and described as frequent and severe.  Apparently, the prognosis for improvement was low.  A GAF score of 55 was assigned.  

With respect to PTSD's effects on occupational and social functioning, the examiner did not find that the condition resulted in total occupational and social impairment.  The examiner did, however, find that PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work mood or school.  In this regard, the examiner noted a past history of alcohol abuse, as well as current poor impulse control.  Also noted were reported problems with short term memory and concentration.  

In a November 2007 statement the Veteran related that he felt that his PTSD warranted  70 percent evaluation.  He explained that he was irritable, short-tempered and had some suicidal thoughts.  He asserted that he had difficulty in establishing and maintain effective work and school relationships.  

In a November 2008 statement, he offered similar contentions.  In this statement he also described some of his Vietnam experiences and lamented the fact that Vietnam veterans were treated so poorly upon their return, in comparison with today's returning veterans.  

In June 2009 the Veteran was afforded another VA psychiatric examination.  The report of this examination notes that his family situation had remained unchanged and that the Veteran did not socialize, but for talking on the phone with a friend on occasion.  However, since the last examination, the Veteran had apparently tried to commit suicide through carbon monoxide poisoning, but was stopped by his wife.  This occurred in December 2008.  With respect to leisure, the Veteran enjoyed working in the yard and garden, cooking, reading and spending time outdoors with his wife.  

Psychiatric examination showed that the Veteran was clean and casually dressed.  His psychomotor activity was unremarkable, as was his speech.  His attitude was cooperative, friendly and attentive.  His affect was normal and his mood was dysphoric.  He was able to do serial 7s and spell a word backward and forward.  He as oriented times 3.  He had no delusions and understood the outcome of his behavior.  His intelligence was average and he understood that he had a problem.  Sleep impairment was noted, but there were no hallucinations or inappropriate behavior.  

The Veteran was able to interpret proverbs correctly, but exhibited obsessive/ritualistic behavior, e.g. he had to mow his lawn a certain way and would become upset if someone did not put something away.  A history of panic attacks lasting 10 minutes and coming "on out of the blue" was noted and that these had worsened over the past decade.  He had no suicidal or homicidal thoughts at that time.  His impulse control was fair and he had no episodes of violence, although he did lose his temper on occasion.  He was able to maintain minimal personal hygiene and there were no problems with activities of daily living.  Remote, recent and immediate memory were normal, although the Veteran reported that he never had a good memory.  The Veteran was tearful throughout most of the examination.  

With respect to employment, the Veteran had been self-employed and had sold his company to his son 3 months ago.  The Veteran was then working part-time at a car wash and had been working in this capacity for about 1 to 2 years.  With respect to problems related to occupational functioning, poor social interaction was noted.  In this regard, the Veteran explained that as long as he was left alone at his job, everything was fine as his boss appreciated his hard work. 

The examination resulted in an assessment of PTSD, chronic.  A GAF score of 55 was assigned.  The examiner commented that the Veteran had serious symptoms of insomnia and got fairly depressed over his combat experience.  The examiner also explained that the Veteran did not interact well with others, would stay to himself at work and did not go anywhere.  The examiner did not find total occupational and social impairment, bud noted that PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work mood or school.  In this regard, the examiner noted the Veteran's December 2008 suicide attempt, anger over how much better veterans are treated now and avoidance of Vietnamese people.  

In a May 2011 statement, the Veteran's representative asserted that the Veteran's PTSD had manifested by illogical and irrelevant speech, as demonstrated in a November 2008 statement from the Veteran.  He therefore sought a higher evaluation.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD warrants an increased rating of 70 percent.  Specifically, the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, due to suicidal ideation, obsessional rituals, and near-continuous panic, impaired impulse control, i.e. unprovoked irritability, difficulty in adapting to stressful circumstances, particularly in a work-like setting, and inability to establish and maintain effective relationships.  It is particularly salient to the Board that the Veteran's GAF scores have range from 55 to 60, but that these scores predominate lower than 60.  This indicates predominately moderate to serious symptoms associated with PTSD.  Richard, supra.  Accordingly, the Board finds that the Veteran's symptoms more closely approximate a 70 percent rating for PTSD, throughout the course of the present claim and appeal.  Fenderson, supra.

However, although an increased rating of 70 percent is warranted, the evidence of record does not reflect symptomatology of PTSD that would meet the criteria for an even higher rating of 100 percent.  Although the evidence demonstrates some occupational and social impairment, it does not show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Contrary to the assertions of the Veteran's representative, the Board finds no indication that the Veteran's PTSD has been manifested by illogical and irrelevant speech.  In this regard, the Board notes that the representative pointed specifically to language in the Veteran's statements in which he expressed the opinion that soldiers returning from Iraq and Afghanistan have been treated much better than his generation.  The Board, however, cannot see any basis for interpreting those statements from the Veteran as being indicative of illogical or irrelevant speech.

In short, there is simply no evidence to support an increased rating of 100 percent.  Even considering that the Veteran's disability has resulted in significant occupational impairment, his PTSD has not been shown to result in total social impairment.  As discussed, although they were numerous, and he has had several marriages, the latest of which remains intact.  He currently communicates with two of his children, and grandchildren, and remains in touch with one friend.  As such, a rating in excess of 70 percent under Diagnostic Code 9411 is not warranted for any time during the course of the present claim and appeal.  Fenderson, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 70 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently 70 percent disability rating contemplate his symptoms, including, suicidal ideation, obsessional rituals, and near-continuous panic, impaired impulse control, i.e. unprovoked irritability, difficulty in adapting to stressful circumstances, particularly in a work-like setting, and inability to establish and maintain effective relationships.  Further, as the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.



ORDER

Entitlement to an initial evaluation in of 70 percent, but no greater, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Prior to November 1967 service departments consistently used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the tables below show the ASA measurements recorded in service with the comparable ISO (ANSI) measurements in adjacent parentheses.

A review of the Veteran's service treatment records discloses no complaints or diagnosis of hearing loss.  Upon pre-induction examination in July 1966, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
N/A
15 (20)
LEFT
-5 (10)
-5 (5)
-10 (0)
N/A
15 (20)

Upon separation examination in June 1968, pure tone thresholds, in decibels, were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
30
LEFT
10
10
10
N/A
30

Following these audiometrics, the next clinical evidence pertaining to the Veteran's hearing acuity appears in a June 2007 VA audiologic examination report, obtained in furtherance of substantiating the Veteran's claim.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
40
80
90
LEFT
20
15
40
70
80

Pure tone averages were 56 for the right ear and 51 for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  These audiometrics meet VA's requirements for considering hearing loss a disability.  38 C.F.R. § 3.385.

The examiner that conducted the examination rendered an etiologic opinion based upon a review of the claims file.  In this regard, the examiner noted that the Veteran reported military noise exposure from the use of a .45 caliber handgun on 2 occasions while inside a tunnel.  Also noted was a history of noise exposure from mortars and small arms fire.  The Veteran reported a post-service history of noise exposure from working in construction for over 20 years as well as recreational noise exposure from the occasional use of power tools.  The examiner assessed bilateral sensorineural hearing loss.  In closing, the examiner stated that "[g]iven the indication of hearing within normal limits at separation ... hearing loss was not incurred in military service."  

In a November 2007 statement the Veteran outlined his reasons for disagreeing with the denial of service connection for bilateral hearing loss.  He noted a history of noise exposure in service from firing a .45 caliber pistol inside of tunnels when he served as a "Tunnel Rat."  He related experiencing deafening concussions during his service in this capacity and that he noticed that he was "becoming hard of hearing shortly after [his] service."  For these reasons, he felt that his bilateral hearing loss should be service-connected.   

In June 2009 the Veteran was provided another VA audiologic examination, largely related to his claim for service connection of tinnitus.  The report of this examination notes that the examiner reviewed the claims file in conjunction therewith.  In this regard, the examiner noted the Veteran's reports of noise exposure, as outlined above, and noted that although hearing acuity was within normal limits at the time of the Veteran's discharge, the entrance and separation audiometrics demonstrated a significant threshold shift within the normal range.  Examination resulted in an assessment of mild to profound sensorineural hearing loss in the right ear and a mild to severe sensorineural hearing loss in the left ear.  

In closing, the examiner found it least as likely as not that tinnitus was attributable to service.  In this regard, the examiner noted the in-service evidence of a slight but significant threshold shift in conjunction with the Veteran's reports of tinnitus back to near the time he was separated.  For these reasons, the examiner attributed tinnitus to service.  However, the examiner also stated that "[s]evere hearing loss incurred since [service] it not related to service, but [is] most likely due to occupational noise exposure over many years."  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

In this regard, the Board finds it particularly salient that the June 2009 examiner largely relied upon the Veteran's lay statements in rendering a positive etiologic opinion on tinnitus.  However, there is no indication that the June 2009 examiner considered the Veteran's lay statements regarding having recalled noticing hearing loss shortly after service.  Thus, the examination is inadequate.  Id.  

Also, although the Board has considered the VA opinions, the Board finds it is unclear from these opinions whether the examiner considered the fact that the July 1966 audiological findings upon entrance into service were recorded using ASA measurements, not ISO (ANSI) measurements.  As shown above, converting these ASA measurements to ISO (ANSI) measurements, the auditory threshold for multiple frequencies were recorded as being 20 decibels for the left and right ear.  Although these results do not establish a hearing loss disability as defined by regulation, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recognized that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Therefore, the Board finds that the necessity for a new VA audiological examination is shown for the proper assessment of the Veteran's claim for service connection of hearing loss.  38 U.S.C.A. § 5103A (West 2002).  As such, the issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has bilateral hearing loss that was caused or aggravated by his military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  In rendering any opinion, the examiner must specifically consider the July 1966 findings as appropriately converted above.

The Veteran has indicated that he seeks service connection for peptic stomach ulcer, claimed as a stomach condition, as secondary to PTSD.  Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2011).  Any increase in the severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011).

A review of the development of the issue on appeal shows that when the Veteran filed his claim for service connection of peptic stomach ulcer, claimed as a stomach condition, he did not have service connection for any disabilities at the time.  Accordingly, the pre-adjudicative notices as to the VA's duties under 38 C.F.R. § 3.159 (2011) addressed the matter of service connection as directly related to active duty.  Similarly, the rating actions also only dealt with service connection on a direct basis.  The Veteran now seeks service connection for this condition as secondary to PTSD.  See November 2007 statement from Veteran.  It is pertinent to note that the U. S. Court of Appeals for Veterans Claims held that separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).

The Veteran has not been afforded a VA examination in regards to his claim for service connection of peptic stomach ulcer, claimed as a stomach condition.  Because it is plausible that the Veteran may have a stomach condition either aggravated or caused by his PTSD, he should be afforded a VA examination on this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate his claim for service-connection of peptic stomach ulcer, claimed as a stomach condition on a secondary basis.  This notice should provide the Veteran with both versions of 38 C.F.R. § 3.310, which was amended during the course of this appeal to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a non-service-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral hearing loss.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure and hearing loss, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiners should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that bilateral hearing loss, if diagnosed, is attributable to service, including noise exposure experienced in service.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

In rendering any opinions, the examiner should specifically consider the July 1966 in-service audiological findings as appropriately converted to ISO (ANSI) measurements, as noted above.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his peptic stomach ulcer, claimed as a stomach condition.  The claims folder should be made available to the medical professional.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims files, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed disability of the stomach was caused or aggravated by the Veteran's service-connected PTSD.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


